 Case 3:21-cv-00824-DWD Document 3 Filed 07/21/21 Page 1 of 4 Page ID #16




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANIEL L. BONNETT,                           )
                                              )
        Petitioner,                           )
                                              )
 vs.                                          )   Case No. 3:21-cv-824-DWD
                                              )
 D. SPROUL,                                   )
                                              )
        Respondent.                           )

                                MEMORANDUM & ORDER

DUGAN, District Judge:

       This case is before the Court for preliminary review of Petitioner Daniel L.

                                      pursuant to Rule 4 of the FEDERAL RULES GOVERNING

SECTION 2254 CASES     IN THE   UNITED STATES DISTRICT COURTS, which can be applied to

§ 2241 petitions pursuant to Rule 1(b). Rule 4 directs the judge who receives a petition to

                                             appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must



under Rule 4.

       In June 2013, Bonnett was indicted in the United States District Court for the

Eastern District of California for one count of receipt and distribution of child

pornography in violation of 18 U.S.C. § 2252(a)(2). United States v. Bonnett, No. 2:13-cr-

210 (Doc. 1). In February 2015, Bonnett pleaded guilty to the charge in the indictment.

(No. 2:13-cr-210, Docs. 34 & 64 at 14) The court sentenced Bonnett to a term of
 Case 3:21-cv-00824-DWD Document 3 Filed 07/21/21 Page 2 of 4 Page ID #17




imprisonment of 180 months and a term of supervised release of 30 years. (No. 2:13-cr-

                                                 his sentence but was denied by the Ninth

Circuit Court of Appeals. (No. 2:13-cr-210, Doc. 78)

       In August 2018, Bonnett filed a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. (No. 2:13-cr-210, Doc. 80) He raised four grounds in his

petition: his counsel was ineffective for failing to dispute facts alleged in the Presentence

Report or psychiatric evaluation; his guilty plea was involuntary; his counsel failed to

interview his psychiatrist; and his counsel failed to assert a defense of diminished

                                                 court denied his motion. (No. 2:13-cr-210,



       Bonnett filed his habeas petition under § 2241 in this Court on July 19, 2021. (Doc.

1) In his petition, he argues that his indictment was unconstitutionally duplicitous

because it combined two offens

                                                                ct and seek dismissal of the

indictment constitutes ineffective assistance of counsel. (Doc. 1 at 12)

       Generally, § 2241 petitions may not be used to raise claims of legal error in a

conviction or at sentencing and are limited to challenges regarding the execution of a

sentence. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). A prisoner who has been

convicted in federal court typically must bring challenges to his conviction and sentence

by bringing a motion pursuant to 28 U.S.C. § 2255 in the sentencing court. A prisoner is

limited to bringing only one motion under § 2255, however, unless a panel of the

appropriate court of appeals authorizes the filing of a second or successive motion after

                                             2
 Case 3:21-cv-00824-DWD Document 3 Filed 07/21/21 Page 3 of 4 Page ID #18




certifying that the motion will involve either

establish by clear and convincing evidence that no reasonable factfinder would have



on collateral review by the Supreme Court, that was previo

§ 2255(h).

       Under very limited circumstances, a prisoner may employ § 2241 to challenge his

federal conviction or sentence

a federal prisoner to file a § 2241 petition



                                                   fairly termed inadequate when it is so

configured as to deny a convicted defendant any opportunity for judicial rectification of

so fundamental a defect in his conviction as having been imprisoned for a nonexistent

          In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

       In the wake of Davenport, a petitioner must meet three conditions to trigger the

savings clause. First, he must show that he relies on a new statutory interpretation case

rather than on a constitutional case. Second, he must show that he relies on a decision

that he could not have invoked in his first § 2255 motion and that the decision applies

retroactively. Finally, he must demonstrate th

his conviction or sentence that is so grave that it is deemed a miscarriage of justice. See

Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013); Brown v. Rios, 696 F.3d 638, 640 (7th

Cir. 2012).

       Bonnett has failed to satisfy the requirem

                                               3
 Case 3:21-cv-00824-DWD Document 3 Filed 07/21/21 Page 4 of 4 Page ID #19




not met the first two conditions because he does not rely on a new statutory interpretation

case (or any new case for that matter). Bonnett also waived the claim of duplicity by

failing to raise it before he pleaded guilty. See U.S. v. Mosley, 786 F.2d 1330, 1333 (7th Cir.

1986) (holding that a defendant waive a claim of duplicity if he fails to raise it before trial);

Sloan v. U.S., No. 08-C-817, 2008 WL 4560641, at *1 (E.D. Wis. Oct. 9, 2008) (finding that a

                                                   ility to challenge the indictment). Finally,

Bonnet already brought three other claims of ineffective assistance of counsel in his § 2255

motion. He offers no reason why he was unable to raise this specific argument for

ineffective assistance of counsel in his § 2255 motion, thus failing to satisfy the

requirements of § 2255(

       For all these reasons, the petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 is DENIED. This action is DISMISSED with prejudice. The Clerk of Court shall

enter judgment reflecting the dismissal and shall close this case.

       It is not necessary for Petitioner to obtain a certificate of appealability should he

choose to appeal this Order denying his § 2241 Petition. Walker v. OBrien, 216 F.3d 626,

638 (7th Cir. 2000). Petitioner may appeal by filing a notice of appeal, which typically

must be filed within 30 days of the entry of judgment. See Fed. R. App. P. 4.

       SO ORDERED.

       Dated: July 21, 2021



                                            ______________________________
                                            DAVID W. DUGAN
                                            United States District Judge

                                               4
